Citation Nr: 1547737	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  07-29 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to Dependency and Indemnity Compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1151 for the Veteran's death.

3. Entitlement to an initial disability evaluation greater than 50 percent for a headache disorder, for accrued benefits purposes.

4. Entitlement to service connection for a spine and spinal cord disorder, with numbness of both legs, for accrued benefits purposes. 

5. Entitlement to an effective date earlier than March 9, 2001 for the grant of service connection for a headache disorder.



6. Entitlement to an initial disability evaluation greater than 20 percent for cervical spondylosis for accrued benefits purposes.

7. Entitlement to an effective date earlier than March 9, 2001 for the grant of service connection for a headache disorder.

8. Entitlement to a total disability evaluation based on individual unemployability (TDIU) for accrued benefits purposes. 


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at Law



INTRODUCTION

The Veteran had active service from February 1970 to March 1971. He died in 2005 and the appellant is his surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO) as the Agency of Original Jurisdiction (AOJ). 

The appeal as to service connection for a spine and spinal cord disorder is presently decided. The remainder of the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

With resolution of the doubt in the appellant's favor, the Veteran incurred a spinal disorder as a result of active service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for a lumbar spine disorder are approximated. 38 U.S.C.A. §§ 1101 , 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 , 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant argues that the Veteran sustained a back disorder as a result of one or more parachute jumps in service. Because the appellant's claim is for accrued benefits, the claim must be decided on the basis of evidence now of record. See 38 U.S.C.A. § 5121(a)  (West 2002); Ralston v. West, 13 Vet. App. 108 (1999).

Prior to his death, the Veteran was diagnosed as having both lumbar degenerative joint disease and degenerative disc disease. The Veteran's service treatment records indicate that he complained of back pain or back spasm on at least two occasions in service. His separation physical examination questionnaire indicates that he report then having, or once having back pain. In his separation physical examination questionnaire, the Veteran reported in part that he had "backaches about twice a day for the last (illegible) (year). (Illegible) my feet have hurt me for (illegible) years, with a lot of pain in heels."


In order for service connection to be granted, the record must contain: (1) evidence of a disability, (2) medical evidence, or in certain circumstances, lay testimony of an in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury. Pond v. West, 12 Vet.App. 341 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995).

However, pursuant to 38 C.F.R. § 3.303(b) , when a chronic condition such as arthritis is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Certain chronic diseases (arthritis) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service. 38 C.F.R. §§ 3.307(a)(3) ; 3.309(a) (2015).

As noted, because the appellant's claim is one based on the evidence of record, no further factual development may be accomplished. Viewing the record in a light most favorable to the appellant, the Board will grant the benefit of the doubt to the appellant and find that the Veteran demonstrated continuous symptoms of his back disorder since the in-service incidents and treatment.

The Board expresses no opinion regarding the severity of the disorder. The RO will assign an appropriate disability rating on receipt of this decision. Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress). 


ORDER

Service connection for a lumbar spine disorder is granted. 
REMAND

AS TO THE CLAIMS OF SERVICE CONNECTION FOR THE CAUSE OF THE VETERAN'S DEATH AND DIC, the appellant through counsel has submitted additional and non-cumulative evidence directly to the Board and has specifically requested that the AOJ review this evidence in the first instance. The newly-submitted evidence also addresses in part the appellant's theory as to why service connection for the cause of death should be granted due to the Veteran's alleged nicotine dependence resulting from the service-connected disorders. The Board will therefore remand the claims. 

AS TO THE APPEAL FOR AN INITIAL DISABILITY EVALUATION GREATER THAN 50 PERCENT FOR A HEADACHE DISORDER FOR ACCRUED BENEFIT PURPOSES, AND THE ESTABLISHMENT OF AN EFFECTIVE DATE OF SERVICE CONNECTION FOR THE DISORDER, in January 2014 the appellant filed a timely notice of disagreement with a November 2013 rating implementing these decisions. Because the filing of a notice of disagreement initiates appellate review, the claim must be remanded for the preparation of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

AS TO THE APPEAL FOR TDIU FOR ACCRUED BENEFIT PURPOSES, the appellant through counsel has also alleged that the Veteran was unemployable due to service-connected disorders at the time of his death. Because the appeal pertaining to increased disability evaluations includes consideration of the Veteran's employability due to service-connected disorders, the Board will direct consideration of this matter on remand. Rice v. Shinseki, 22 Vet.App. 447 (2009)((holding that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating)).

In correspondence variously dated, the appellant through counsel has requested the AOJ provide the appellant with the curriculum vitae of a VA physician who conducted a June 2014 VA examination. After reviewing the report in light of the evidence, the Board has determined that the examination report is not sufficient to enable comprehensive appellate review and the Board will qualify and remand the claim for a new examination that complies with remand directives issued in March 2012. Stegall v. West, 11 Vet.App. 268 (1998)(holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders). The appellant's request is therefore moot and if the appellant desires to pursue this request, she may do so through the AOJ. 

Accordingly, the case is REMANDED for the following action:

1. Ask the appellant through counsel if she has any further medical or non-medical evidence to submit that is not already in VA's possession for service connection for cause of death and for DIC. Assist her in obtaining it by providing authorization for release forms and any other appropriate actions.

2. AS TO THE CLAIM OF SERVICE CONNECTION FOR THE CAUSE OF DEATH ONLY, provide the Veteran's claims file, TO INCLUDE THE NEWLY SUBMITTED EVIDENCE and provide access to any electronic filing to A VA PSYCHIATRIST OR OTHER MENTAL HEALTH CARE PHYSICIAN WHO IS QUALIFIED TO RENDER DIAGNOSES OF ADDICTION. IT IS CRITICAL THAT THE VA PHYSICIAN SELECTED BE QUALIFIED IN THE DIAGNOSES OF ADDICTIVE DISORDERS - IN PARTICULAR THAT OF NICOTINE ADDICTION. The following directives will apply:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and he or she must specifically acknowledge receipt and review of these materials in any reports generated. 

       b) The examiner will be advised:

The mere statement of the examiner's expertise and/or a bare summary conclusion is not alone sufficient under the law to accomplish VA's legal obligation to assist the appellant. By law, the Board must evaluate multiple factors in determining whether medical opinions are sufficient to evaluate a claim. These factors include but are not limited to whether the examiner was aware of all facts of record; reviewed the claims folder; and whether the examiner explained the factual and medical bases for any opinion. 

 c) With respect to the review of the claims file, the Board calls the examiner's attention to the following: 

i) The Veteran had the following service-connected disabilities: loss of cervical lordosis and headaches. 

ii) VA treatment records noting that the Veteran was a heavy smoker.

iii) A February 2004 VA treatment record indicating the Veteran's report that he would not quit smoking until his pain resolved, because smoking distracted him from his pain when it was severe. 

       iv) The Veteran's death certificate.

d) The examiner must provide opinions as to the following: 

i) Specifically state whether a service-connected disability was a principal (primary) cause of death i.e., whether the disability either singly or jointly with some other condition was the immediate or underlying cause of death or was etiologically related thereto. 

ii) If any service-connected disability was not a principal (primary) cause of death, the examiner should specifically state whether a service-connected disability was a contributory cause of death, i.e., one inherently not related to the principal cause, although it contributed substantially or materially to the cause of death. In providing any assessment that a service-connected disability contributed to death, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.

iii) If any service-connected disability was not a principal or contributory cause of death, the examiner should specifically state whether the cause of the Veteran's death was otherwise related to any other incident of his military service. 

iv) Specifically state whether any of the Veteran's service-connected disabilities caused him to become addicted to nicotine. If the examiner finds that a service connected disability or disabilities caused nicotine addiction, the examiner should state whether, based upon the Veteran's history and risk factors, there is a causal connection between his smoking and his death from a stroke. 

e) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

f) If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete rationale for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

3. Provide the appellant through counsel a Statement of the Case as to the issues of entitlement to an initial disability evaluation for a headache disorder greater than 50 percent and the establishment of an effective date of service connection for the disorder earlier than March 9, 2001. 

4. Readjudicate the claims, including whether based on evidence on file at the time of the Veteran's death, the Veteran's service connected disorders rendered him unemployable. If any of the claims are not resolved to the appellant's satisfaction, issue a Supplemental Statement of the Case and return to the Board as appropriate. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




